NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of T.B. and G.B., children. )
___________________________________)
                                            )
E.L.C.,                                     )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D18-583
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES,                                   )
                                            )
               Appellee.                    )
                                            )

Opinion filed August 8, 2018.

Appeal from the Circuit Court for Pasco
County; Lynn Tepper, Judge.

John A. Shahan, Tarpon Springs,
for Appellant.

Bernie McCabe, State Attorney, and Leslie
M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.




PER CURIAM.

             Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.